The abstract of the disclosure (preliminary amendment to the specification of September 10, 2020) does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The disclosure is objected to because of the following informalities:  At the beginning of the specification, the status of the parent application should be updated.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-19 and 21-22 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  Claim 18 lacks proper geometrical and grammatical syntax and appears to be inaccurate relative to Applicant’s disclosure.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of claim 29, upon which it depends.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-19, 21-31, and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-14 of U.S. Patent No. 9,993,356 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant limitations are found in or would have been immediately obvious from the claims of the patent.
Claims 16-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,893,959 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present features are set forth in or would have been immediately obvious from the patent claims.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16-19, 23, 26-29, 31, 33, and 35-36 are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Behrens et al., WO 2012/177125 A1.  Figure 11, for example, shows a knee portion 515 having pivotally connected proximal upper and distal lower parts, an ankle portion 525, a foot part 520, a shin part 510, and an articulating rod 550 that transmits tensile forces and provides a plantar flexion of the foot part when the knee joint is flexed (Figures 7 and 9; page 3, lines 17-26; page 4, lines 5-8; page 12, lines 3-9; paragraph bridging pages 13 and 14).  Regarding claims 18, 33, and 35, reference is made to the relative positions of the rod 550 bearing points shown in Figure 8B.  Regarding claim 19, the bearings are innately three-dimensional and define a continuum of bearing points collectively extending medially and 555 (Figures 5, 8A, and 8B) serves as a damper or restoring element for effecting or counteracting dorsiflexion, based on the phase of the gait cycle (page 9, lines 15-27; page 10, lines 18-27; page 14, line 13, to page 16, line 8).  
Claims 21-22, 24-25, 30, 34, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behrens et al., WO 2012/177125 A1.  Regarding claims 21 and 34, the first bearing point being adjustable would have been obvious from page 14, lines 3-12, in order “to maximize energy absorption” or to impart other suitable adjustments on gait dynamics.  Regarding claim 22, processors and sensors were well-known in the art at the effective date of the instant invention and would have been an obvious step backward (page 2, lines 22-25) in order to programmably control response characteristics of pneumatic or hydraulic cylinders (page 20, lines 10-11), for instance.  Regarding claims 24-25, the rod 550 having an adjustable stop for setting maximum dorsiflexion would have been obvious in order to prevent excessive extension of the rod (e.g., in piston-cylinder form: Figure 11) and/or to avoid damage to other components.  Regarding claims 30 and 37, lower leg rails would have been obvious for imparting structural support and lateral stability in accommodating a natural leg for orthopedic applications (page 25, lines 3-6).
Claims 31 and 33-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Muratov et al., SU 1505538 A1, which illustrates a proximal knee joint upper part 1, 2, 6 (machine translation: paragraph 0009) pivotally connected to a distal knee joint lower part 8 about knee pivot axes 7, 9; an ankle joint and foot part (paragraphs 0007, 0009, 0015-0017); a 11 and/or 19; and an articulating rod 12 transmitting tensile and compressive forces and extending between and connected to the foot part and the proximal upper part (drawings; paragraphs 0009-0010).  Regarding claim 33, articulating rod 12 is mounted at a first bearing point 9 spaced away from knee pivot axis 7 and at a second bearing point 14 distal of ankle pivot axis 13 (drawings).  Regarding claim 34, the first bearing point 9 is capable of being adjusted via the flexible rod 5 and the slider 3 (paragraphs 0009, 0011, 0015).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muratov et al., SU 1505538 A1.  A mechanical control mechanism or stop would have been obvious, if not inherent, in order to prevent excessive knee flexion and potential damage to the components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774